1 So.3d 369 (2009)
Yougraj L. BEHARRY, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D08-4305.
District Court of Appeal of Florida, Fifth District.
January 30, 2009.
Spencer Rhodes, of R. Spencer Rhodes, P.A., Orlando, for Petitioner.
Bill McCollum, Attorney General, Tallahassee and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
In this belated appeal proceeding, the State does not dispute that Petitioner wanted to appeal two Orange County cases involving the same issues and record. Petitioner filed motions to dismiss in Orange County Case Nos. 07-17061 and 07-17124, which were denied. After Petitioner entered pleas reserving the right to appeal the rulings, appellate counsel only filed a timely appeal as to Orange County Case No. 07-17061. We therefore grant the petition to allow the belated appeal in Case *370 No. 07-17124. This opinion will be transmitted to the circuit court and filed there as the notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D).[1]
PETITION GRANTED.
SAWAYA, MONACO and COHEN, JJ., concur.
NOTES
[1]  If Petitioner would like to have the two appeals consolidated, a motion to consolidate must be filed in the first appeal.